             Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARIAN RAY,                                         :
                                                    :   Case No. ______________
        Plaintiff,                                  :
                                                    :   JURY TRIAL DEMANDED
        v.                                          :
                                                    :   COMPLAINT FOR VIOLATION OF THE
 SPORTSMAN’S WAREHOUSE                              :   SECURITIES EXCHANGE ACT OF 1934
 HOLDINGS, INC., JON BARKER,                        :
 MARTHA BEJAR, PHILIP C.                            :
 WILLIAMSON, CHRISTOPHER                            :
 EASTLAND, GREGORY P. HICKEY,                       :
 RICHARD MCBEE, and JOSEPH P.                       :
 SCHNEIDER,                                         :
                                                    :
        Defendants.                                 :

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges the

following upon personal knowledge with respect to himself, and upon information and belief based

upon the investigation of counsel as to all other allegations herein:

                                     NATURE OF ACTION

       1.      On December 21, 2020, Sportsman’s Warehouse Holdings, Inc. (“Sportsman’s

Warehouse” or the “Company”) entered into an agreement (the “Merger Agreement”) to be

acquired by Great Outdoors Group, LLC (“Parent”) and Phoenix Merger Sub I, Inc. (“Merger

Sub”) (together, “Great Outdoors”) (the “Proposed Merger”).

       2.      Under the terms of the Merger Agreement, Sportsman’s Warehouse’s stockholders

will receive $18.00 per share.

       3.      On February 16, 2021, defendants filed a proxy statement (the “Proxy”) with the

U.S. Securities and Exchange Commission (the “SEC”).

       4.      As alleged herein, the Proxy fails to disclose material information regarding the

Proposed Merger, and defendants violated Sections 14(a) and 20(a) of the Securities Exchange
             Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 2 of 8




Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the Exchange Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

Exchange Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.      Plaintiff is and has been continuously throughout all relevant times the owner of

Sportsman’s Warehouse common stock.

       9.      Defendant Sportsman’s Warehouse is a Delaware corporation.               Sportsman’s

Warehouse’s common stock is traded on the NASDAQ under the ticker symbol “SPWH.”

       10.     Defendant Jon Barker is Chief Executive Officer and a member of the Board of

Directors of Sportsman’s Warehouse (the “Board”).

       11.     Defendant Martha Bejar is a member of the Board.

       12.     Defendant Philip C. Williamson is a member of the Board.

       13.     Defendant Christopher Eastland is a member of the Board.

       14.     Defendant Gregory P. Hickey is a member of the Board.

       15.     Defendant Richard McBee is a member of the Board.




                                                  2
                Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 3 of 8




          16.    Defendant Joseph P. Schneider is Chairman of the Board.

          17.    Defendants identified in ¶¶ 10-16 are referred to herein as the “Individual

Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

          18.    Sportsman’s Warehouse provides outdoor enthusiasts with quality merchandise.

          19.    The Company is a leading outdoor specialty company based in the Western United

States.

          20.    On December 21, 2020, Sportsman’s Warehouse entered into the Merger

Agreement, under which Sportsman’s Warehouse’s stockholders will receive $18.00 per share.

          21.    The press release announcing the Proposed Merger provides as follows:

          In an effort to better serve its loyal customers, Sportsman’s Warehouse has entered
          into a definitive agreement to join the Great American Outdoors Group, parent
          company of Bass Pro Shops, Cabela’s, White River Marine Group and a collection
          of nature-based resorts. The Great American Outdoors Group will remain a private
          company with a long-term view to do what is best for its customers, team members
          and conservation initiatives. As part of the agreement, Sportsman’s Warehouse will
          be acquired for $18.00 per share in cash.

          The driving force behind the partnership is the two companies’ similar histories and
          highly complementary business philosophies and geographic footprints. Both
          entities share a passion with their customers for fishing, camping, hunting, boating
          and other outdoor activities. Likewise, both are highly acclaimed retailers with
          well-deserved reputations for a broad offering of outstanding brand name and
          proprietary products, superior customer service, deeply knowledgeable team
          members and an unwavering passion for conservation. Uniting together represents
          an unprecedented “win-win” opportunity for outdoor enthusiasts. []

          Transaction Overview

          The merger agreement was unanimously approved by Sportsman’s Warehouse’s
          Board of Directors. The transaction, which is expected to close in the second half
          of 2021, will be completed through a cash merger and is subject to approval by
          Sportsman’s Warehouse’s shareholders, as well as regulatory approvals and other
          customary closing conditions. The transaction is not subject to any financing
          condition. The entities will continue to operate independently until the transaction
          closes.



                                                   3
                Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 4 of 8




        J.P. Morgan Securities LLC served as lead financial advisor; Moelis & Company
        served as an additional financial advisor to the Great American Outdoors Group
        and King & Spalding LLP served as the Great American Outdoors Group legal
        counsel, with expert assistance from Debevoise & Plimpton LLP. Baird served as
        exclusive financial advisor to Sportsman’s Warehouse. O’Melveny & Myers served
        as legal counsel to Sportsman’s Warehouse.

        22.      On February 16, 2021, defendants filed the Proxy, which fails to disclose material

information regarding the Proposed Merger.

                                          Financial Analyses

        23.      The Proxy fails to disclose material information regarding the financial analyses

performed by Robert W. Baird & Co. Incorporated (“Baird”), the Company’s financial advisor.

When a banker’s endorsement of the fairness of a transaction is touted to shareholders, the

valuation methods used to arrive at that opinion and the key inputs and range of ultimate values

generated by those analyses must also be fairly disclosed.

        24.      The Proxy fails to disclose the following regarding Baird’s Transaction Analysis:

(i) the total values of the transactions; and (ii) the closing dates of the transactions.

        25.      The Proxy fails to disclose the following regarding Baird’s Discounted Cash Flow

Analysis: (i) the inputs and assumptions underlying the discount rates ranging from 8.75% to

11.75%; (ii) the basis for assuming terminal values ranging from 7.0x to 8.5x; (iii) the terminal

values; (iv) the number of fully diluted outstanding shares; and (v) the unlevered free cash flows

used in the analysis and the line items used to calculate unlevered free cash flow.

        26.      The Proxy fails to disclose the following regarding Baird’s Transaction Premiums

Paid Analysis: (i) the transactions observed in the analysis; and (ii) the premiums paid in the

transactions.




                                                   4
                Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 5 of 8




                                    Potential Conflicts of Interest

          27.    The Proxy fails to disclose material information regarding potential conflicts of

interest of Baird and the Company’s officers and directors.

          28.    The Proxy fails to disclose the amount of Baird’s fee that is contingent upon the

closing of the Proposed Merger.

          29.    The Proxy also fails to disclose whether any of Great Outdoors’ proposals or

indications of interest mentioned management retention, consulting arrangements, or equity

participation for the Company’s officers and/or directors in the combined company.

          30.    If disclosed, the omitted information would significantly alter the total mix of

information available to Sportsman’s Warehouse’s stockholders.

                                              COUNT I

  Claim Against the Individual Defendants and Sportsman’s Warehouse for Violation of
                    Section 14(a) of the Exchange Act and Rule 14a-9

          31.    Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          32.    The Individual Defendants disseminated the false and misleading Proxy, which

contained statements that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in

light of the circumstances under which they were made, failed to state material facts necessary to

make the statements therein not materially false or misleading.

          33.    Sportsman’s Warehouse is liable as the issuer of these statements.

          34.    The Proxy was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Proxy.




                                                   5
                Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 6 of 8




          35.    The Individual Defendants were at least negligent in filing the Proxy with these

materially false and misleading statements.

          36.    The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder will consider them important in deciding how to vote on the Proposed

Merger.

          37.    A reasonable investor will view a full and accurate disclosure as significantly

altering the total mix of information made available in the Proxy and in other information

reasonably available to stockholders.

          38.    The Proxy is an essential link in causing plaintiff to approve the Proposed Merger.

          39.    Accordingly, defendants violated Section 14(a) of the Exchange Act and Rule 14a-

9 promulgated thereunder.

          40.    Plaintiff is threatened with irreparable harm.

                                              COUNT II

Claim Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

          41.    Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          42.    The Individual Defendants acted as controlling persons of Sportsman’s Warehouse

within the meaning of Section 20(a) of the Exchange Act as alleged herein.

          43.    Due to their positions as officers and/or directors of Sportsman’s Warehouse and

participation in and/or awareness of the Company’s operations and/or intimate knowledge of the

false statements contained in the Proxy, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that plaintiff contends are false and

misleading.


                                                   6
             Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 7 of 8




       44.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy alleged by plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

       45.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.

       46.     The Proxy contains the unanimous recommendation of the Individual Defendants

to approve the Proposed Merger. They were thus directly involved in the making of the Proxy.

       47.     Accordingly, the Individual Defendants violated Section 20(a) of the Exchange

Act.

       48.     The Individual Defendants had the ability to exercise control over and did control

a person or persons who have each violated Section 14(a) of the Exchange Act and Rule 14a-9, by

their acts and omissions as alleged herein.

       49.     These defendants are liable pursuant to Section 20(a) of the Exchange Act.

       50.     Plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief against defendants as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from consummating the Proposed Merger;

       B.      In the event defendants consummate the Proposed Merger, rescinding it and setting

it aside or awarding rescissory damages;




                                                  7
             Case 2:21-cv-00967 Document 1 Filed 03/01/21 Page 8 of 8




       C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

       Plaintiff requests a trial by jury on all issues so triable.

 Dated: March 1, 2021                                     GRABAR LAW OFFICE

                                                By:
                                                          Joshua H. Grabar (#82525)
                                                          One Liberty Place
                                                          1650 Market Street, Suite 3600
                                                          Philadelphia, PA 19103
                                                          267-507-6085
                                                          jgrabar@grabarlaw.com

                                                          Counsel for Plaintiff




                                                      8
